                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE: APPLICATION OF
SASHA DIGIULIAN, et al.                          *

       Petitioners,                              *

TO TAKE DISCOVERY FROM                           *            Civil Action No. 8:19-cv-02213-PX

THE JOHNS HOPKINS HEALTH                         *
SYSTEM CORPORATION,
                                                 *
       Respondent.
                                         ***
                                  MEMORANDUM OPINION

       Pending before the Court is Sasha and John Charles DiGiulian’s petition for issuance of a

subpoena for documents and testimony for use in a foreign proceeding. ECF No. 1. Petitioners

are challenging two wills of their deceased grandmother, Rita Ernesto DiGiulian (“Ms.

DiGiulian”), in the Quebec Superior Court in Canada on grounds of lack of capacity and undue

influence. Id. at 2. At the time the disputed wills were endorsed, Ms. DiGiulian was a patient at

Respondent The Johns Hopkins Health System Corporation (“Johns Hopkins”). ECF No. 1-1 at

2. Petitioners seek evidence related to Ms. DiGiulian’s mental health and competency at the

time she purportedly endorsed the wills, information that is directly relevant to their allegations

of incapacity. Id. at 2–4.

       Specifically, Petitioners wish to subpoena from Johns Hopkins all medical records and

documents related to Ms. DiGiulian from January 1, 2007 to January 27, 2017. Id. at 3–4.

Petitioners further ask the Court for the authority to subpoena any “treating health providers

revealed by such records” for depositions. Id. at 3.

       On September 6, 2019, the Court issued a paperless order directing Petitioners to submit

their proposed subpoena for the Court’s review. ECF No. 2. Petitioners filed their proposed
subpoena on September 10, 2019. ECF No. 3.

       The Court’s authority to determine whether the subpoena shall issue arises from 28

U.S.C. § 1782(a), which provides “federal-court assistance in gathering evidence for use in

foreign tribunals.” Intel Corp. v. Advanced Micro Devices, 542 U.S. 241, 247 (2004). A federal

court may grant such assistance where (1) the person from whom the discovery is sought resides

or is found in the district of the district court to which application is made, (2) the discovery is

for use in a proceeding before a foreign tribunal, and (3) the application is made by a foreign or

international tribunal or “any interested person.” 28 U.S.C. § 1782(a).

       Based on Petitioners’ proffered evidence, the Court finds that Petitioners have met each

of these requirements. The discovery is sought from a non-profit corporation found in

Baltimore, Maryland; the evidence is expected to be used in proceedings before a Canadian

court; and the application is made by an “interested person,” namely parties to the litigation. See

Intel, 542 U.S. at 256 (“No doubt litigants are included among, and may be the most common

example of, the ‘interested person[s]’ who may invoke § 1782.”).

       Petitioners have also persuaded this Court that the subpoena is warranted under the

additional discretionary factors identified by the United States Supreme Court in Intel Corp. v.

Advanced Micro Devices, 542 U.S. at 264–65. These factors guide the Court in assessing

Section 1782’s “twin aims of providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts.” Al Fayed v. United States, 210 F.3d 421, 424

(4th Cir. 2000) (citation omitted). The factors are: (1) whether “the person from whom

discovery is sought is a participant in the foreign proceeding;” (2) the receptivity of the foreign

tribunal to U.S. court assistance; (3) whether the request is an attempt to “circumvent foreign



                                                   2
proof-gathering restrictions;” and (4) whether the documents sought are “unduly intrusive or

burdensome.” Intel, 542 U.S. at 264–65.

       Based on Petitioners’ submission, the discretionary factors on the whole favor issuing the

requested subpoena. First, Johns Hopkins is not a party to the Canadian action and thus not

subject to the jurisdiction of the Quebec Superior Court, rendering the Court’s assistance

essential. Second, nothing in the record before the Court suggests that the Quebec Superior

Court would be unreceptive to the issuance of the subpoena, so this factor is neutral in the

analysis. Third, the Court is not aware of any restrictions placed on discovery by the Quebec

Superior Court which this subpoena would circumvent. Fourth, Petitioners’ proposed subpoena

appears to be tailored to the issues before the foreign tribunal and, based on Petitioners’

representations, the requested materials are within the possession, custody and control of Johns

Hopkins. Finally, the Court notes that once the subpoena is served on Johns Hopkins and any

health providers, each may file a motion to quash the subpoena in lieu of compliance, which will

automatically reopen this matter. In Re Naranjo, 768 F.3d 332, 338 n.4 (4th Cir. 2014).

       Accordingly, and upon consideration of Sasha and John Charles DiGiulian’s application,

it is this 1st day of October 2019, by the United States District Court for the District of Maryland,

ORDERED that:

           1. The Petition filed by Sasha and John Charles DiGiulian (ECF No. 1) BE and the

               same hereby IS, GRANTED;

           2. Petitioners are authorized, pursuant to 28 U.S.C. § 1782, to serve on The Johns

               Hopkins Health System Corporation a subpoena;

           3. Petitioners shall have 14 days to request the issuance of a subpoena; and




                                                  3
            4. The Clerk shall TRANSMIT copies of this Order to the parties.



10/8/2019                                                        /s/
Date                                                      Paula Xinis
                                                          United States District Judge




                                               4
